Citation Nr: 0921582	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  08-00 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1971 to 
February 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Veteran was scheduled for a Board hearing in April 2009.  
The Veteran failed to report and his request for a hearing is 
considered withdrawn.  See 38 C.F.R. § 20.702(d).


FINDINGS OF FACT

1.  In June 2004, the RO denied the appellant's claim to 
reopen an earlier claim for service connection for a seizure 
disorder.

2.  The evidence associated with the claims file subsequent 
to the June 2004 rating decision does not raise a reasonable 
possibility of substantiating the claim for service 
connection for a seizure disorder.


CONCLUSION OF LAW

1.  The June 2004 rating decision denying the claim to reopen 
is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2008); 
38 C.F.R. § 20.1100 (2008).

2.  The additional evidence presented since the June 2004 
rating decision is not new and material, and the claim for 
entitlement to service connection for a seizure disorder, is 
not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that new and material evidence is 
not offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The last final rating decision in June 2004 did not reopen 
the claim for service connection for seizures.  The original 
January 1995 rating decision found that the Veteran had his 
first seizure during inactive duty training in December 1978.  
The Veteran had another seizure during summer camp several 
months later, but permanent aggravation of the pre-existing 
condition beyond its normal course during active duty for 
training was not shown.

After the June 2004 rating decision, VA treatment records and 
a VA examination for diabetes mellitus were added to the 
claims file.  Additional personnel records were also added.  
While this evidence is new, it is not material to the seizure 
disorder claim because it does not refute the finding that 
the disorder began during a period of inactive duty training 
and was not aggravated by active duty for training.

In the April 2009 appellant's brief, the Veteran's 
representative argues that the seizure disorder may be 
secondary to service-connected diabetes mellitus.  He argues 
that the seizures are a product of hypoglycemia or 
hyperosmolar hyperglycemic nonketotic syndrome.  This is not 
new and material evidence because the Veteran's 
representative is not competent to offer his own lay opinion 
as medical nexus evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  There is no medical evidence in the 
claims file to suggest any connection between the seizure 
disorder and the Veteran's service-connected diabetes 
mellitus, despite comprehensive VA examinations for diabetes 
mellitus in November 2001 and November 2008. 


Under these circumstances, the Board must conclude that, as 
new and material evidence to reopen the claim for service 
connection for a seizure disorder has not been received, the 
requirements for reopening are not met, and the RO's previous 
June 2004 decision not to reopen remains final.  As the 
appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b)(2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Formerly, proper notice 
included asking the claimant to provide any evidence in his 
or her possession that pertains to the claim.  This element 
of notice was removed from 38 C.F.R. § 3.159, effective May 
30, 2008 as to applications for benefits pending before VA or 
filed thereafter.  Notice and Assistance Requirements, 73 
Fed. Reg. 23,353 (April 30, 2008).  Notice should be provided 
to a claimant before the initial unfavorable decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in October 2005 of the information and evidence 
needed to substantiate and complete a claim for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  In addition, the notice provided in 
October 2005 addressed the specific information and evidence 
necessary to reopen the claim for service connection for a 
seizure disorder, and adequately informed him of the specific 
basis for the prior denial of his claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (in claim to reopen a 
previously denied claim for service connection, 38 U.S.C.A. 
§ 5103(a) requires that VA issue a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial).  VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim.  VA informed the claimant of the need 
to submit all pertinent evidence in his possession.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.  The Veteran's 
representative argues that VA should provide an examination.  
However, VA has a duty to provide an examination only if new 
and material evidence is presented.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).

The Board acknowledges that the appellant was not provided 
notice concerning the assignment of disability ratings and 
the effective date of any grant of service connection.  There 
is no prejudice to the appellant in proceeding with the 
issuance of a final decision despite VA's failure to provide 
this notice, as his claim for service connection is being 
denied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for a seizure 
disorder is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


